United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1337
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Armando Reyes,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 5, 2006
                                Filed: January 20, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Armando Reyes pleaded guilty to conspiring to possess more than 50 kilograms
of marijuana with intent to distribute, in violation of 21 U.S.C. § 846. The district
court1 sentenced him at the top of the advisory Guidelines range to 87 months in
prison and 3 years of supervised release. On appeal, his counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967). For the
reasons discussed below, we grant counsel’s motion and affirm.


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
       Counsel argues that the sentence imposed is unreasonable under the standard
of review announced in United States v. Booker, 543 U.S. 220 (2005). However, a
sentence within the advisory Guidelines range is presumptively reasonable, and we
conclude that Reyes has not satisfied his burden to rebut that presumption of
reasonableness. See United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005),
cert. denied, 2005 WL 3067440 (U.S. Dec. 12, 2005) (No. 05-7506). Of particular
relevance is his lengthy criminal history, including prior convictions for possessing
or trafficking escalating quantities of marijuana.

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                         -2-